Name: Commission Regulation (EEC) No 3488/86 of 14 November 1986 on the supply of common wheat to the people's Republic of China as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 11 . 86 Official Journal of the European Communities No L 320/23 COMMISSION REGULATION (EEC) No 3488/86 of 14 November 1986 on the supply of common wheat to the People's Republic of China as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 of food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1 579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 13 August 1986 on the supply of food aid to China, the Commission allocated to the latter country 27 000 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in Annex I hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the said Annex I hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . I1) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 139, 24. 5 . 1986, p . 29 . ") OJ No L 192, 26 . 7 . 1980, p . 11 . Is) OJ No L 371 , 31 . 12. 1985, p. 1 . No L 320/24 Official Journal of the European Communities 15 . 11 . 86 ANNEX I 1 . Programme : 1986 2. Recipient : People's Republic of China 3 . Place or country of destination : People's Republic of China 4. Product to be mobilized : common wheat 5 . Total quantity : 27 000 tonnes 6 . Number of lots : one ( 17 500 tonnes + 9 500 tonnes) 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex 41 1 475) 8 . Method of mobilizing the product : intervention 9. Characteristics of the goods : common wheat of fair, sound and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process . The common wheat must meet the following conditions :  moisture : 14,5% maximum (ICC Method No 110)  protein content : 11 % minimum (N x 5,7 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 200, including the preparation (agitation) time of 60 seconds (ICC Method No 107) 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 grams  net weight of the bags : 50 kilograms  marking on the bags (in letters at least 5 cm high) : 'WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE'S REPUBLIC OF CHINA' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Shan Tou (17 500 tonnes); Huang Pu (9 500 tonnes) 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 25 November 1986 16. Shipment period : before 31 December 1986 17. Security : 10 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 2 . At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. 15. 11 . 86 Official Journal of the European Communities No L 320/25 ANEXO II  BILAG II ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot Numero du lot Numero della partita Nummer van de partij NÃ ¹mero do lote Tonelaje MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e endereÃ §o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 1 4 333 Raiffaisen-Hauptgenossenschaft Hannover E. G. KrausenstraÃ e 46-50 Postfach 140 3000 Hannover 1 2960 Aurich Lager Nr. 2470 79 2 681 H. Tordsen KG RÃ ¶demishallig Postfach 1 5 47 2250 Husum 2266 KlanxbÃ ¼ll Lager Nr. 3333 79 2 184 Lagerhaus Matzen OHG Getreide und Futtermittel KÃ ¶nigstraÃ e 60A Postfach 12 51 2222 Marne 2221 Kronprinzenkoog Lager Nr. 1737 08 955 H. Tordsen KG RÃ ¶demishallig Postfach 1 5 47 2250 Husum 2260 NiebÃ ¼ll Lager Nr. 3333 02 5 316 Rintelner Lagerhaus Rudolf Meyer BahnhofstraÃ e 6 Postfach 13 50 3260 Rinteln 1 3062 BÃ ¼ckeburg Lager Nr. 2612 04 9 393 Karl Gross Silo-GmbH Brake Dockdeich 6 Postfach 1 1 45 2880 Brake 2880 Brake Lager Nr. 3502 01 . 2 138 Rudolf L. Rieke &amp; Co. Lagerhaus- und Speditionsgesellschaft WallstraÃ e 24 Postfach 1 3 40 3450 Holzminden 1 3450 Holzminden Lager Nr. 2603 09